 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trustees of the Masonic Hall and Asylum Fundand Service Employees International Union,Local 200, AFL-CIO. Case 3-CA-10681April 29, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on October 5, 1981, byService Employees International Union, Local 200,AFL-CIO, herein called the Union, and dulyserved on The Trustees of the Masonic Hall andAsylum Fund, herein called Respondent, the Gen-eral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 3,issued a complaint on October 21, 1981, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September15, 1981, following a Board election in Case 3-RC-8112, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about September 24, 1981,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so, and also has refused,and continues to date to refuse, to bargain collec-tively with the Union by refusing to provide infor-mation requested by the Union. On October 30,1981, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On November 23, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November27, 1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-'Official notice is taken of the record in the representation proceeding,Case 3-RC-8112, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Interrype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.261 NLRB No. 49mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint2and in its re-sponse to the Notice To Show Cause, Respondentadmits the Union's request for bargaining and itsrefusal to bargain, but attacks the Union's certifica-tion in the underlying representation proceeding.Respondent contends, in essence, that the certifiedservice and maintenance employee unit is not ap-propriate and that the appropriate unit should in-clude all of Respondent's employees. Respondentalternatively contends that an appropriate unitshould include at least Respondent's service, main-tenance, and technical employees.Review of the record herein, including therecord in Case 3-RC-8112, reveals that the ActingRegional Director for Region 3 issued a Decisionand Direction of Election for a unit of Respond-ent's full-time and regular part-time service andmaintenance employees on July 28, 1981. Thereaf-ter, Respondent filed with the Board a request forreview of the Acting Regional Director's Decisionand Direction of Election requesting, inter alis, thatthe Board review the Acting Regional Director'sdetermination of the appropriateness of the unitsought. On September 1, 1981, the Board by tele-graphic order denied Respondent's request forreview. Accordingly, on September 4, 1981, anelection was conducted in the unit found appropri-ate which resulted in a vote of 188 for, and 125against, the Union, with 8 challenged ballots and 1void ballot. On September 15, 1981, the RegionalDirector for Region 3 certified the Union as theexclusive bargaining representative of the employ-ees in the unit found appropriate. As noted, in itsanswer to the complaint and in its opposition to theMotion for Summary Judgment, Respondent doesnot deny the essential elements of its refusal to bar-gain, but claims only that the unit found appropri-ate in the representation proceeding is an inappro-priate unit. It thus appears that Respondent is at-tempting in this proceeding to relitigate issues fully2 In its answer to the complaint, Respondent also denies knowledge ofthe labor organization status of the Union. We note that in the underlyingrepresentation proceeding Respondent stipulated that the Union is a labororganization within the meaning of Sec. 2(5). We, accordingly, give noeffect to this denial.436 THE TRUSTEES OF THE MASONIC HALLlitigated and determined in the representation pro-ceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing, save the one discussed below, were or couldhave been litigated in the prior representation pro-ceeding, and Respondent does not offer to adduceat a hearing any newly discovered or previouslyunavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore findthat Respondent has not raised any issue which isproperly litigable in this unfair labor practice pro-ceeding concerning the underlying representationmatter.In this proceeding, Respondent also admits thatit has refused to furnish the Union with the re-quested information,4but denies that the employ-ment information sought by the Union is relevantand necessary to the Union's collective-bargainingfunction, and defends its refusal to furnish the re-quested information pertaining to the bargainingunit employees on the grounds that the certifiedunit is not appropriate. For the above-stated rea-sons, we find no merit to the latter defense. As forRespondent's denial of the relevancy of the infor-mation requested, we note it is settled that wage,fringe benefit, and employment data concerningbargaining unit employees are presumptively rele-vant for the purposes of collective bargaining, andmust be provided upon request to the employees'bargaining representative.5It is also well settled'See Pittsburgh Plate Glass Co. v. N.LR.R, 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(0 and 102.69(c).'The information requested included the following:An updated list of bargaining unit employees, first and last names,and their addresses.The classification, wage rate, shift, and date of hire of all bargain-ing unit employees.A list of all current benefits, including shift differential, sick leave,holidays, vacation schedule, etc.A copy of the pension plan and the monthly dollar contributionmade on behalf of each employee.A copy of the health insurance plan and the monthly employeepremium.A detailed description of the five-step wage progression system asit affects the service and maintenance employees.Eskimo Radiator Mfg. Ca, 255 NLRB 304, 306 (1981); Hotel Enter-prises Inc., d/b/a Royal Inn of South Bend, 224 NLRB 810 (1976); Ware-house Foods, a Division of M. E. Carten and Company. Inc., 223 NLRB506, 512 (1976); Building Construction Employers Association of Lincoln,Nebraska and M. W. Anderson Construction Co., 185 NLRB 34, 37 (1970);Cowles Communications, Inc., 172 NLRB 1909 (1968); Curtiss-Wright Cor-poration, Wright Aemnautical Division, 145 NLRB 152, 156-157 (1963),enfd. 347 F.2d 61 (3d Cir. 1965).that a union is not required to show the precise rel-evance of such information unless the employer hassubmitted evidence sufficient to rebut the presump-tion of relevance.6Here Respondent has not at-tempted to rebut the relevance of the informationsought by the Union. Accordingly, we find that nomaterial issues of fact exist with regard to Re-spondent's refusal to furnish the employment datasought by the Union since September 24, 1981, andwe grant the General Counsel's Motion for Sum-mary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is engaged as a health care institu-tion in the operation of a licensed skilled nursingfacility and a licensed health-related facility inUtica, New York. During the 12-month period pre-ceding the issuance of the complaint, a representa-tive period, Respondent, in the course and conductof its operations, received gross revenues in excessof $1 million, and purchased and received at itsUtica facility products, goods, and materials valuedin excess of $50,000 which were shipped directlyfrom points outside the State of New York.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDService Employees International Union, Local200, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.11I. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:' Curtiss-Wright Corp., 347 F.2d at 69; Eskimo Radiator Mfg. Co., supraat 306. Thus, if the information is of potential or probable relevance, theGeneral Counsel need not make a showing that the information sought isclearly dispositive of the negotiation issues between the parties. See West-ern Massachusetts Electric Company, 228 NLRB 607, 622 (1977) (MemberJenkins dissented on other grounds), enfd. as modified 573 F.2d 101 (IstCir. 1978).437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll full-time and regular part-time service andmaintenance employees employed by TheTrustees of the Masonic Hall and AsylumFund at its Utica, New York, facility; exclud-ing all technical employees, business officeclerical employees, confidential employees,professional employees, guards and supervisorsas defined in the Act and all other employees.2. The certificationOn September 4, 1981, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 3, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton September 15, 1981, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and To FurnishRelevant Information and Respondent's RefusalCommencing on or about September 24, 1981,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about September 24, 1981, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit, and has refused to furnish the Unionrequested information relevant to collective bar-gaining.Accordingly, we find that Respondent has, sinceSeptember 24, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement. We shall also order that Respondent,upon request, furnish the Union with the informa-tion it requested in writing on September 24, 1981.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. The Trustees of the Masonic Hall and AsylumFund is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Service Employees International Union, Local200, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time service andmaintenance employees employed by The Trusteesof the Masonic Hall and Asylum Fund at its Utica,New York, facility, excluding all technical employ-ees, business office clerical employees, confidentialemployees, professional employees, guards and su-pervisors as defined in the Act, and all other em-ployees, constitute a unit appropriate for the pur-poses of collective bargaining within the meaningof Section 9(b) of the Act.4. Since September 15, 1981, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about September 24, 1981,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-438 THE TRUSTEES OF THE MASONIC HALLees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By refusing on or about September 24, 1981,and at all times material thereafter, to furnish thesaid labor organization with relevant informationconcerning the present terms and conditions of theemployees in the above-described unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.7. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,The Trustees of the Masonic Hall and AsylumFund, Utica, New York, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Service EmployeesInternational Union, Local 200, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All full-time and regular part-time service andmaintenance employees employed by TheTrustees of the Masonic Hall and AsylumFund at its Utica, New York, facility; exclud-ing all technical employees, business officeclerical employees, confidential employees,professional employees, guards and supervisorsas defined in the Act and all other employees.(b) Refusing to bargain collectively with theabove-named labor organization by refusing to fur-nish the said labor organization with requested in-formation concerning the present terms and condi-tions of employment of the employees in theabove-described unit.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Upon request, bargain collectively with theabove-named labor organization by furnishing itwith the information concerning present terms andconditions of employment it requested in writingon September 24, 1981.(c) Post at its facility in Utica, New York, copiesof the attached notice marked "Appendix."7Copiesof said notice, on orms provided by the RegionalDirector for Region 3, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.'In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Service Employees International Union,Local 200, AFL-CIO, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT refuse to bargain collectivelywith the above-named Union by refusing tofurnish it with the information which it has re-quested with respect to the present terms andconditions of employment of employees in theunit described below.439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time serviceand maintenance employees employed by usat our Utica, New York, facility; excludingall technical employees, business office cleri-cal employees, confidential employees, pro-fessional employees, guards and supervisorsas defined in the Act and all other employ-ees.WE WILL upon request, bargain collectivelywith the above-named Union by furnishing itwith the information concerning present termsand conditions of employment it requested inwriting on September 24, 1981.THE TRUSTEES OF THE MASONICHALL AND ASYLUM FUND440